Citation Nr: 0422722	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  04-19 556	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant served with the Air National Guard from 
November 1952 to November 1955 and from January 1960 to 
January 1961, with the Air Force Reserve from November 1955 
to March 1956, with the Army National Guard from March 1956 
to March 1959, and with the Army Reserve from March 1959 to 
January 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In August 2004, the Board granted the appellant's motion to 
advance his case on the Board's docket pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2003).


FINDING OF FACT

The competent and probative evidence of record fails to 
demonstrate that any currently diagnosed post-traumatic 
stress disorder (PTSD) is related to a period of active duty 
or active duty for training.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred during a 
period of active military, naval, or air service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant filed his original VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, in January 2002.  
Therein, he asserted that he had performed active service in 
the U.S. Air Force from November 1952 to March 1956, entering 
and leaving service in Anchorage, Alaska.  In the portions of 
the form for identifying any Reserve and/or National Guard 
duty, he indicated "N/A" in all boxes.  As to PTSD, he 
dated its onset to "1956", and entered "N/A" as to any 
treatment dates, medical personnel, or medical facilities.

Upon request by the RO, the service department replied in 
April 2002, on a Form 3101 Print, that the appellant had no 
active duty service on file.

When examined for enlistment as a Basic Airman in the Air 
National Guard in November 1952, the appellant reported no 
history of mental illness.  On clinical evaluation, the 
appellant was found to be psychiatrically normal and 
qualified for enlistment in the Air National Guard.  When 
examined for reenlistment in the Air National Guard in 
December 1959, the appellant again noted no history of mental 
illness.  A psychiatric examination of the appellant was not 
required, and he was determined to be qualified for 
reenlistment.

A January 1960 enlistment record (DD Form 4) shows that the 
appellant's previous record of service included periods from 
November 1952 to November 1955 in the Air National Guard, 
from November 1955 to March 1956 in the Air Force Reserve, 
from March 1956 to March 1959 in the Army National Guard, and 
from March 1959 to January 1960 in the Army Reserve.  The 
form noted that, in total, the appellant had no active 
service and seven years of inactive service.

November 2000 and January 2002 VA outpatient treatment 
records show a diagnosis of early dementia.

In a PTSD questionnaire received by the RO in February 2002, 
the appellant indicated that he did not have a diagnosis of 
PTSD and that he could not remember the dates he served in 
Korea.  He noted the spring of 1953 as the date of an event 
that contributed to his PTSD and Seoul, Korea, as the 
location.  He indicated that he was in the 2nd Division, 23rd 
Battalion, which was the Indianhead Division.  He could not 
provide names of any witnesses to any stressor events.  In a 
statement accompanying the PTSD report, he indicated that he 
saw men in his battalion get wounded and was sure some of 
them did not make it.  He remembered a specific incident when 
he saw a boxcar, opened it, and found dead American prisoners 
of war with their hands tied behind their backs.

In a May 2002 written statement, the appellant listed his 
military service and indicated that he was unable to remember 
everything about his service because he had blackouts and had 
lost a lot of his memory.

In a July 2002 written statement, the appellant's wife 
indicated that she had married the appellant sixteen years 
earlier, and commented on his withdrawn personality.  She 
described his preoccupation with the Korean War as an 
obsession that was very nerve wracking for her.

In July and August 2002, the RO received copies of letters to 
the editor written by the appellant.  In them, he wrote about 
serving in the Korean War

In an August 2002 written statement signed by the appellant, 
he described an incident in Korea when he had to take a hill 
and lost three of ten men.  He did not remember any of the 
men's names, because he stated that he did not get to know 
them well because so many got killed or wounded.  He also 
remembered how poorly the South Koreans treated the North 
Korean prisoners.  The appellant indicated that he saw 
several North Korean prisoners executed.

In a written statement, received by the RO in October 2002, 
the appellant stated that he underwent basic training at Ft. 
Lewis, Washington, and that he qualified as a sharpshooter.  
He then indicated that he shipped out of San Francisco, 
California, had a stop in Japan, and then went to Korea.  He 
again described finding a boxcar filled with dead Americans 
and Koreans, and seeing prisoners executed.  He also recalled 
seeing hungry orphans.  He stated that in the middle of May 
1951, he was ordered to retreat southward.  He indicated that 
the 2nd Division successfully defended Bunker Hill.  They 
were told that more than 900 men died.  On the way back, 
there was a stop in Japan and then San Francisco.  He 
believed he was discharged at Ft. Lewis, Washington.

In a December 2002 written statement, the appellant's wife 
indicated that a possible discrepancy regarding the 
appellant's date of birth may have caused trouble locating 
his military records.  The discrepancy existed because he was 
adopted, and his parents celebrated his birthday on the date 
he was adopted, not the date he was born.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2002 letter, the RO informed the appellant of 
the VCAA and its potential effect on his claim.  In addition, 
the appellant was advised, by virtue of a detailed April 2004 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for PTSD.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the April 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002), a veteran 
is entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated during 
active duty (AD).  Service connection may also be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training (ADT), 
or from injury incurred or aggravated while performing 
inactive duty training (IADT).  38 U.S.C.A. §§ 101(24), 106; 
38 C.F.R. § 3.6.

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  As 
noted above, 38 U.S.C.A. § 101(24) defines the term "active 
military, naval, or air service" as including "active 
duty" and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty," 
and also as "any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty, or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training."

The term "active duty" is defined in 38 U.S.C.A. § 101(21) 
to include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are "inactive duty 
training."

Thus, with respect to the appellant's military service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing AD or ADT, or injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131; 
38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is not 
legally merited based upon IADT when the disability results 
from a disease process, except for a heart attack or stroke.  
See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

In this case, the appellant stated that he served on active 
duty in Korea, during the Korean conflict, from 1952 to 1955.  
He has listed PTSD stressors in Korea 1951 and 1953, but has 
offered no information adequate to corroborate those 
allegations.  Moreover, personnel and service medical records 
associated with the appellant's claims file contain no 
evidence of any active duty.  All of the available service 
medical and personnel evidence indicates that the appellant 
served with the Air National Guard, the Air Force Reserves, 
the Army National Guard, and the United States Reserves.  In 
addition, his military occupational specialty, as listed in 
the service department documents, ranged from warehouse 
clerk, to cook, to supply specialist.  Although neither the 
appellant nor the National Guard or Reserve components have 
been able to document his specific periods of ADT or IADT, 
the records clearly fail to show any AD or overseas service.  
A January 1960 service record indicates that, as of that 
date, the appellant had no previous active duty.

The Board notes the appellant's contention that he served in 
the Korean conflict.  However, the Board can make a 
determination about the nature and locations of the 
appellant's service only from the official records associated 
with his claims file.  Since those records show no evidence 
of AD for the appellant, and he has no service-connected 
disabilities, he is not considered a "veteran" for VA 
benefit purposes base upon his National Guard and Reserve 
service.

The Board also notes the appellant's wife's statement that 
his birthday could possibly cause a problem with the search 
for his records.  However, the RO indicated that it searched 
several times for any records of AD for the appellant, and 
continued to have negative results.  Furthermore, as noted 
above, service medical records indicate the appellant was 
serving in the Air National Guard at the time he stated he 
was in Korea, and a January 1960 summary of his past service 
shows he had no previous active duty.  Since PTSD is a 
disease, not an injury, the appellant needs to have served on 
active duty or ADT at the time of incurrence in order to be 
considered for service connection.  Therefore, as the outcome 
turns on a legal issue that precludes the appellant from 
qualifying for service connection benefits, the Board will 
not evaluate his claim for service connection for PTSD on its 
merits.

In the instant case, it is the law and not the evidence that 
is dispositive.  As applicable law renders the appellant 
ineligible for VA benefits on account of the nature of his 
service, his claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. at 429-30.




ORDER

Service connection for post-traumatic stress disorder is 
denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



